                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

KENNETH D. BELL IN HIS CAPACITY
AS COURT APPOINTED RECEIVER
FOR REX VENTURE GROUP, LLC,
INC.,

       Plaintiff,

v.                                                   Case No: 6:21-mc-50-Orl-CEM-GJK

CHAD WICKLINE,

       Defendant.


                                          ORDER

       This case comes on for consideration of Plaintiff, Kenneth D. Bell in his Capacity

as Court Appointed Receiver for Rex Venture Group, LLC’s motions for writs of

garnishment against would-be garnishee, T D Bank, N.A. (Doc. 2), and would-be

garnishee SunTrust Banks, Inc., (Doc. 3). Plaintiff has registered in this Court a judgment

entered against Defendant, Chad Wickline on August 14, 2017 by the United States

District Court for the Western District of North Carolina, Charlotte Division in the amount

of $19,681.54 plus post-judgment interest (Docs. 1, 1-1). Plaintiff claims that the judgment

has not been satisfied and asks this Court to issue writs of garnishment against any

accounts Defendant holds in T D Bank, N.A., and SunTrust Banks, Inc. (Docs. 2-3).

       “The procedure on execution—and in proceedings supplementary to and in aid of

judgment or execution—must accord with the procedure of the state where the court is

located[.]” FED. R. CIV. P. 69(a)(1). Florida law provides that “[e]very person or entity who

... has recovered judgment in any court against any person or entity has a right to a writ of

garnishment, in the manner hereinafter provided, to subject any debt due to defendant by
a third person ... and any tangible or intangible personal property of defendant in the

possession or control of a third person.” FLA. STAT. § 77.01. To obtain a writ of

garnishment, the judgment creditor must file a motion stating the amount of the judgment.

FLA. STAT. § 77.03. The writ shall require the garnishee to serve an answer on the plaintiff

within 20 days after service of the writ stating whether the garnishee is indebted to the

defendant at the time of the answer, or was indebted at the time of service of the writ,

plus up to 1 business day for the garnishee to act expeditiously on the writ, or at any time

between such times; in what sum and what tangible or intangible personal property of

defendant the garnishee has in his or her possession or control at the time of his or her

answer, or had at the time of the service of the writ, or at any time between such times;

and whether the garnishee knows of any other person indebted to defendant, or who may

have any of the property of defendant in his or her possession or control. The writ shall

state the amount named in plaintiff's motion. FLA. STAT. § 77.04.

       The proposed writs of garnishment provide that they “shall continue until the

Plaintiff’s Final Judgment is paid in full or until otherwise provide by Court ORDER” (Doc.

2-1 at 1; Doc. 3-1 at 1). If salary or wages are to be garnished to satisfy a judgment, “the

court shall issue a continuing writ of garnishment to the judgment debtor's employer

which provides for the periodic payment of a portion of the salary or wages of the

judgment debtor as the salary or wages become due until the judgment is satisfied or until

otherwise provided by court order.” FLA. STAT. § 77.0305 (emphasis supplied). It does not

appear that T D Bank, N.A., or SunTrust Banks, Inc., is Defendant’s employer. Therefore,

this language does not belong in the proposed writs.

       Now, the motions are both GRANTED in part. The Clerk shall ISSUE the proposed

writs of garnishment (Docs. 2-1 and 3-1) AFTER STRIKING the language “This Writ shall



                                             -2-
continue until the Plaintiff’s Final Judgment is paid in full or until otherwise provide by

Court ORDER” from the writs.

       DONE and ORDERED in Orlando, Florida on May 28, 2021.




Copy furnished to Counsel for Plaintiff




                                              -3-
